SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

722
KA 11-01727
PRESENT: SCUDDER, P.J., FAHEY, PERADOTTO, VALENTINO, AND DEJOSEPH, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                                              ORDER

HANNIBAL SCOTT, DEFENDANT-APPELLANT.


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (ROBERT B. HALLBORG,
JR., OF COUNSEL), FOR DEFENDANT-APPELLANT.

FRANK A. SEDITA, III, DISTRICT ATTORNEY, BUFFALO (MATTHEW B. POWERS OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Supreme Court, Erie County
(Christopher J. Burns, J.), rendered January 11, 2011. The judgment
convicted defendant, after a nonjury trial, of attempted robbery in
the second degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.




Entered:   June 13, 2014                           Frances E. Cafarell
                                                   Clerk of the Court